

117 S210 IS: Protecting Job Opportunities for Borrowers Act 
U.S. Senate
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 210IN THE SENATE OF THE UNITED STATESFebruary 3, 2021Mr. Rubio (for himself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo prohibit States from suspending, revoking, or denying State-issued professional licenses or issuing penalties due to student default.1.Short titleThis Act may be cited as the Protecting Job Opportunities for Borrowers Act  or the Protecting JOBs Act.2.Prohibition against suspension, revocation, or denial of State-issued professional licenses or
			 penalties due to
 student default(a)Higher Education Act of 1965 loansPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is amended by adding at the end the following:124.Prohibition against suspension, revocation, or denial of State-issued professional licenses or
			 penalties due to
 student default(a)ProhibitionBeginning 2 years after the date of enactment of the Protecting Job Opportunities for Borrowers Act, a State that receives assistance under this Act may not suspend, revoke, or deny the approval or renewal of a State-issued license described in subsection (b) or issue a fine or other penalty with respect to an individual based solely on such individual's default or delinquency on a loan made, insured, or guaranteed under title IV.(b)Types of licensesA State-issued license described in this subsection means any of the following:(1)A State-issued driver's license (including any State-issued document permitting a specific individual to operate one or more types of motorized vehicles, such as a motorcycle, car, truck, or bus on a public road).(2)A State-issued teaching license.(3)A State-issued professional license involved in or affecting interstate commerce (including any license, permit, certificate, registration, charter, authority or similar form of permission required for lawful employment in a particular career field).(c)Injunctive reliefAny individual aggrieved as a result of a violation of subsection (a) may bring a civil action in an appropriate district court of the United States to obtain prospective injunctive relief against an individual State officer in the officer's official capacity..(b)Health education loans(1)In generalA State may not suspend, revoke, or deny the approval or renewal of a State-issued license described in section 124(b) of the Higher Education Act of 1965 or issue a fine or other penalty with respect to an individual based solely on such individual's default or delinquency on a Health Education Assistance Loan or Primary Care Loan made under part A of title VII of the Public Health Service Act (42 U.S.C. 292 et seq.).(2)Injunctive reliefAny individual aggrieved as a result of a violation of paragraph (1) may bring a civil action in an appropriate district court of the United States to obtain prospective injunctive relief against an individual State officer in the officer's official capacity.